Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2004

USA v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2866




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Smith" (2004). 2004 Decisions. Paper 688.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/688


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT




                                       No. 03-2866




                           UNITED STATES OF AMERICA

                                                v.

                         CHRISTOPHER RASHEED SMITH,

                                                Appellant




                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            (D.C. Criminal No. 02-cr-00502)
                         District Court Judge: J. Curtis Joyner


                             Argued April 16, 2004
            Before:   RENDELL, STAPLETON, and LAY*, Circuit Judges

                                  (Filed: May 19, 2004)




____________________________

   * Hon. Donald P. Lay, Senior Judge of the United States Court of Appeals for the
      Eighth Circuit, sitting by designation.
                                                  Brett G. Sweitzer [ARGUED]
                                                  Robert Epstein
                                                  Defender Association of Philadelphia
                                                  Federal Court Division
                                                  Suite 540 West
                                                  Curtis Center
                                                  Independence Square West
                                                  Philadelphia, PA 19106

                                                  Counsel for Appellant
                                                  Christopher Rasheed Smith


                                                  Richard A. Lloret [ARGUED]
                                                  Office of United States Attorney
                                                  Room 1250
                                                  615 Chestnut Street
                                                  Philadelphia, PA 19106

                                                  Counsel for Appellee
                                                  United States of America




                                OPINION OF THE COURT


RENDELL, Circuit Judge

       Christopher Rasheed Smith was convicted by a jury of being a felon in possession

of a firearm and was sentenced by the District Court to 236 months’ imprisonment. Smith

levels several challenges to the conduct of the trial. First, Smith attacks the District

Court’s refusal to admit evidence of a phone conversation based upon application of the

hearsay rule. Second, Smith contends that there was insufficient evidence to support the

                                              2
giving of a “joint possession” instruction proffered by the government. Third, Smith

contends that the government attorney committed prosecutorial misconduct, based upon

comments made to the jury in his rebuttal at the time of closing argument. 1

       We have jurisdiction over this appeal based upon 28 U.S.C. § 1291, because it is

an appeal from a final decision of the District Court. We will affirm.

                                              I.

       At 2:30 in the morning on August 31, 2001, the Philadelphia Police responded to a

report that a man was carrying a gun in Sam’s Clam Bar on Spring Garden Street in

Philadelphia. The officers responded, and one officer testified that he saw a man fitting

the description provided in the dispatch walking out of Sam’s. Officer Butler testified

that the man, Smith, lifted up his sweatshirt, revealing the handle of a black pistol in his

waistband, and then walked toward a car parked on Spring Garden Street and got into the

passenger side of the car. The officers then saw Smith “rear back, reach forward toward

his waistband, and then lean forward toward the floor in front of the passenger seat.”

(Apx. 169A) Smith then got out of the car as other police vehicles arrived, and Butler

testified he saw the handle of the gun in plain view sticking out from underneath the

passenger seat of the car. Smith was then taken into custody. Smith was arrested, and


 1
    We need not discuss Smith’s contention that the felon-in-possession statute, 18 U.S.C.
§ 922(g)(1), is an invalid exercise of the Commerce Clause, because this Court has
already ruled that this statutory provision does pass constitutional muster, United States v.
Singletary, 268 F.3d 196 (3d Cir. 2001), and that ruling can only be overturned by the
court sitting en banc or by the Supreme Court.

                                              3
was subsequently tried in the Court of Common Pleas of Philadelphia County, but the gun

was suppressed based upon the Common Pleas Court Judge’s determination that the

police officers were not credible. The federal prosecution then ensued.

       The defense theory in his federal trial essentially consisted of two arguments:

(1) the police officers should not be believed; and (2) the gun belonged, not to Smith, but,

rather, to the owner of the car, Troy Ealey, who was a longtime friend of Smith’s. The

defense sought to focus on the former argument in order to prove the latter. Ealey was

deceased at the time of trial.

                                             II.

       Troy Ealey and Christopher Smith were longtime friends, and considered each

other “cousins,” as their mothers were very close as well. The defense attempted to offer

testimony of Roslyn Jones, Smith’s mother, that she had known Troy Ealey for years, and

that, on the night Smith was arrested, in the middle of the night, Ealey called Jones and

his own mother and admitted to them that the gun that the police had taken from the car

was Ealey’s gun.

       At the outset of the trial, in the opening statement to the jury, defense counsel

indicated that this testimony would be offered. The prosecuting attorney immediately

objected, but after a sidebar conference the District Court ruled that defense counsel

could refer to this testimony because it might be admissible as an exception to the hearsay

rule as an admission of Ealey against his own interest. Fed. R. Evid. 804(b)(3). Later,



                                              4
during the trial, the government again challenged the admissibility of the proffered

statement. The District Court heard extensive testimony from Jones and proffers from

defense counsel regarding the trustworthiness of the statement. Jones testified as to what

Ealey had said:


              Jones: He [Troy Ealey] said, no, it wasn’t Rasheed [Smith]’s
              gun, it was my gun, but they ain’t catching on me. I wasn’t in
              the car and neither was Rasheed. I don’t know why they had
              him up against the car like that. (App 373a, lines3-7)


Jones also testified that she had tried to locate Ealey after speaking with him, but could

not. She testified as well to the close relationship between Smith and Ealey. She also

admitted she had not informed the police about the telephone call or of Ealey’s admission.

       Defense counsel argued that the statement should be held to be an exception to the

hearsay rule since it was an admission against interest that was trustworthy. Defense

counsel argued that it was trustworthy because of the close relationship between Ealey

and Smith’s mother, Ms. Jones. In addition, the statement was made soon after the

arrest, and the gun was actually found to be in Ealey’s car.

       After considering these arguments, the District Court ruled that Jones’s testimony

as to her conversation with Ealey was inadmissible because there was a lack of

corroborating circumstances to support it as trustworthy. See Fed. R. Evid. 804(b)(3)

(providing that a “statement tending to expose the declarant to criminal liability and

offered to exculpate the accused is not admissible unless corroborating circumstances

                                              5
clearly indicate the trustworthiness of the statement”).

       We review rulings of the District Court regarding admissibility of evidence for

abuse of discretion. United States v. Serafini, 233 F.3d 758, 768 n.14 (3d Cir. 2000).

While this may have been a close call, the District Court’s evidentiary ruling did not

constitute abuse. The close relationship of Jones and Ealey did not “clearly indicate” that

Ealey’s statement was trustworthy. Indeed, that relationship, the close relationship

between Ealey and Smith, and Jones’s failure to report the statement to the police or

otherwise act on it could be viewed as suggesting lack of trustworthiness. Moreover,

Ealey’s prior denial of ownership of the gun casts further doubt on the reliability of his

alleged admission. Although the District Court seemed to focus more on the credibility of

Jones, rather than that of the out-of-court declarant, Ealey, we nonetheless believe that the

ultimate ruling excluding the statement was not an abuse of discretion.

       Further, we are confident that the exclusion of Ealey’s assertion of ownership to

Jones did not affect the jury’s verdict. It is evident from that verdict that the jury credited

the officer’s testimony that he saw Smith in possession of the gun. Given that Ealey’s

assertion was entirely consistent with that testimony, there is no reason for concern that

admission of that assertion would have altered the jury’s conclusion.

       Accordingly, we find no error in the District Court’s exclusion of this evidence.2


 2
    Smith also argued that the fact that he had, over the government’s objection, been
allowed to refer to the conversation between Ealey and Jones in his opening remarks
made the later exclusion of the evidence harmful. However, we note that defense

                                               6
                                            III.

       The government offered a jury instruction, to which defense counsel objected,

regarding the ability to convict Smith even if the jury were to find that Ealey was the

owner of the gun. We review a trial’s courts jury instructions for abuse of discretion,

considering whether, in light of the evidence, the charge as a whole fairly and adequately

submitted the issues in the case to the jury. United States v. Zehrbach, 47 F.3d 1252,

1264 (3d Cir. 1995) (en banc). “We must reverse if ‘the instruction was capable of

confusing and thereby misleading the jury.’” Id. (quoting Bennis v. Gable, 823 F.2d 723,

727 (3d Cir. 1987)).

       The instruction given was as follows:

              THE COURT: If you find that the defendant either had active
              possession of the gun described in the indictment, or that he had the
              power and intention to exercise control over the gun described in the
              indictment, even though it was not in his physical possession, you
              may find that the government has proven possession.

              Proof of ownership of the gun is not required. Possession may be
              sole or joint. In other words, the possession may be knowingly
              exercised by one person exclusively, or the possession may be
              knowingly exercised jointly when it is shared by two or more
              persons.

       Defense counsel argues that there was insufficient evidence to support the giving




counsel had described the hearsay statement to the jury without any assurance that the
evidence would in fact be admissible, and the government’s objection came after defense
counsel had indicated to the jury the substance of the conversation itself. We do not think
this aspect of the case implicates the District Court in any error or abuse.

                                               7
of this instruction. We disagree. Admittedly, defense counsel’s primary argument was

that Ealey was the owner of the gun, and that the jury should disbelieve the police with

respect to Smith’s possession of it. However, the two views are not necessarily

inconsistent or irreconcilable. The joint possession instruction took into account the

situation where the jury could believe that in fact Ealey was the owner of the gun, as

defense counsel argued, but could also believe that Smith had some involvement in

possessing it. Accordingly, we find no error in the giving of the instruction.

                                             IV.

         Smith points to several instances in which the prosecuting attorney engaged in

what he characterizes as prosecutorial misconduct. 3 There was no objection to any of the

aspects of misconduct that Smith now urges constitute grounds for a new trial, so we

review them for plain error. United States v. Boone, 279 F.3d 163, 174 n.6 (3d Cir.

2002).

         We do not find these comments to amount to such an “egregious error or a

manifest miscarriage of justice,” United States v. Brennan, 326 F.3d 176, 182 (3d Cir.

2003), as to warrant a new trial based on plain error. Smith had the burden to prove that


 3
    These include the prosecutor’s accusations that defense counsel inappropriately
harassed and intimidated the police officers who testified; the assertion that defense
counsel was trying to deceive the jury; the comment that Smith was “walking away,”
perhaps referring to Smith’s decision not to testify; and, lastly, the remarks in the
government’s summation, which, defense counsel argues, sought to have the jury replace
the concept of reasonable doubt with “truth and justice.”


                                              8
these comments affected his substantial rights, and Smith had to demonstrate that he was

“actually innocent” or that any error “seriously affect[ed] the fairness, integrity or public

reputation of judicial proceedings.” United States v. Olano, 507 U.S. 725, 736 (1993).

We have considered each of the statements Smith alleges were problematic and conclude

that, even if arguably improper, the statements were not “egregious” and did not

undermine the fundamental fairness of Smith’s trial.

                                              V.

       Accordingly, the District Court’s Judgment and Commitment Order will be

AFFIRMED.




                                              9
10